 

 

Case 1:20-cv-07102-LLS Document 1 Filed 08/31/20 Brie: 1of 2

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Charlene Latham

 

{full Aame of the plaintiff or petitianer applying (each person

must submit a seperate application) . :
CV 7 ) 4

 

-against- (Provide docket number, if available; if filing this with
your complaint, you will not yet havea docket number.}

1953 Trust, Harvey Weinstein,

 

Shawn Carter, & other defendants

 

{full name(s) of the defendant(s}/respondent(s}}
APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

Tam a plaintiff/ petitioner in this case and declare that lam ‘unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
-trtte:

1. Are you incarcerated? C] Yes | - No (IE “No,” go to Question 2.)
Tam being held at: ni a

 

Do you receive any payment from this institution? [] Yes [] No

Monthly amount: na
“If am a prisoner, see 28 U.S.C. § 1915(h), Lhave attached to this document a “Prisoner Authorization”
directing the facility where I am mcarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies af | my account statements for the-past six months. See 28
U.S.C. § 1925(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.
2. Are you presently. employed? [] Yes (ml No

if “yes,” my employer's name and address are:

Gross monthly pay or wages: nf a

 

 

If “no,” what ‘was your last date of eniployment? néa ;
Gross monthly wages at the hime: nia

 

3. In addition to your income stated above (which, you should not repeat here), have you or anyone else
living at the same residence as you received more than $200 in the past 12 months from any of the
following sources? Check all that apply.

{a} Business, profession, or other self-employment [-] Yes @ No
(b) Rent payments, interest, or dividends L] Yes bd No

SONY Rev: 6/5/2015

SO-OIKE FE SAY 0202

HOldHO0 3S Odd ANOS
CSAIZO34

 
statement may result m a dismissal of my claims.

Case 1:20-cv-07102-LLS Document 1 Filed 08/31/20 Page 2 of 2

 

{c) Perision, annuity, or life insurance payments [] Yes x Na
(d) Disability or worker's compensation payments [] Yes mi No
(e) Gifts or inheritances [] Yes Ss No
(f) Any other public benefits (unemployment, social security,
food stamps, veteran's; etc.) Ml Yes L] Ne
(g) Any other sources [] Yes ¥] .No

If you answered “Yes” to any question above, describe betow or on separale pages each source of
money and state the amount that you. revewwes and what you ere to receive in the future.

4288.2 in state unemoelo ment benehts wih! Dec, AIO i
4 (94.2 (A SNAP bun fits t Dec. BORO , Pedeza/ Pandutrc aenp mend:
6 OIE

. P iGo pen
If you answered “No” to all of the questions above, explain how you are paying your expenses: Marg — Ja by edo |

“Il should be noted that the Applicant sustained a traumatic brain injury in December 2017 thal resulted in
disability ‘and tie nature of the claims af. the complaint resigted In severe financial hardships created.
a

How much money do you have in‘¢ash or ina checking, savings, of inmate account?

n/a; Applicant does not own.any traditional checking accounts

. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other |
financial instrument or thing, of value, including any item of value held in someone else’s name? If 80, |

describe the property and its approximate value:

yes; 2000 Chevrolet Suburban owned value $1000.

Do you have any housing, transportation, utilities; or loan payments, or-other regular monthly
expenses? If so, describe and provide the amount of the monthly expense;

using and transportation expenses vary due to thé, Pandemic and hardships Telated to the claims if
me action forced, homelessness and financial hardships).Average normal expenses total $2,500 per

imuch you contribute to their support {only provide initials for minors under 18):

Appkcant provides financial support to her Mother, ] sister & her 7 chikdren, and 1 brother: support

varies ‘but is typically monetary and covers costs inclsding tuition and domestic assistance , +]

Do you have. any debts or financial obligations not described above? If so, describe the amounts owed
and to. whom they. are payable:

Approximately $125,000 in student soans

B

List ail people who are dependent én you for support, your relationship with'each person, and how
|

|

|

Declaration: I declare under penalty of perjury that the aboveinformation is true. I nderstand that a false

 
 

 

 

 

 

 

 

8/20/2020 -

“Dated } Signature

latham, charlene y. -

Name (Last, First, Ml) Prison identification # {if incarcerated)
4900 airport pk _... addison t&-. 75001
Address City ) ‘State Zip Code
469.751.5068 charlene272@hotmail.com
Telephone Number E-mail Address (if available)

IFP Application, pape 2
